WOIZE INTERNATIONAL LTD. 1 Kingsway London WCB 6FX Tel: 44 (1) 20 71016560 Fax: 46 (1) 708 300891 April 3, Via Edgar United States Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Attention:Sharon Virga – Senior Staff Accountant Ivette Leon – Assistant Chief Accountant Larry Spirgel – Assistant Director Re:Smart Comm International Ltd. (formerly Woize International Ltd.) Form 10-KSB for year ended March 31, Filed July 14, 2008 Form 10-Q for the Quarterly Period Ended September 30, 2008 File No. 0-51797 Ladies and Gentlemen: The following addresses the comments of the reviewing staff of the Commission set forth in its letter dated March 19, 2009, relating to the Form 10-KSB for the fiscal year ended March 31, 2008 and Form 10-Q for the quarterly period ended
